— Judgment unanimously affirmed. Memorandum: We reject defendant’s contention that the evidence at trial was insufficient to establish that she had been driving while intoxicated. The uncontroverted trial testi*996mony was sufficient to establish that defendant had been operating a motor vehicle while she was "incapable of employing the physical and mental abilities which [she was] expected to possess in order to operate a vehicle as a reasonable and prudent driver” (People v Cruz, 48 NY2d 419, 428, appeal dismissed 446 US 901; see, People v Cole, 178 AD2d 1016; People v DeBlase, 142 AD2d 926; People v Ottomanelli, 107 AD2d 212, 216-217, lv denied 66 NY2d 617).
We have examined defendant’s other contention and find it to be without merit. (Appeal from Judgment of Supreme Court, Erie County, Forma, J. — Felony Driving While Intoxicated.) Present — Callahan, J. P., Green, Pine, Boehm and Davis, JJ.